Requestor: Mary C. Calabrese, Esq., Village Attorney Village of Geneseo 119 Main Street Geneseo, New York 14454
Written by: James D. Cole, Assistant Attorney General in Charge of Opinions
You have informed us that there is a proposal for annexation of a parcel of real property by your village and/or for service of this property by the village's sewer and water systems. One member of the village board of trustees owns another parcel that shares a common boundary with the subject property. You further informed us that a large commercial development is planned on the subject property and that it is commonly assumed that this development would enhance the value of the trustee's property. Additionally, the family of this trustee operates a business which includes among its primary customers a local market which would be a major competitor of the development planned for the subject property. Your question is whether the trustee should vote on either matter in connection with this development.
In opinions of the Attorney General, we have emphasized that public officials must perform their duties solely in the public interest. 1984 Op Atty Gen (Inf) 86, 160. Public officials should avoid circumstances which compromise their ability to make impartial judgments solely in the public interest. Ibid. Even the appearance of impropriety should be avoided in order to maintain public confidence in government.
The procedure for municipal annexation is found in article 17 of the General Municipal Law. As part of that procedure, the governing body of the local government containing the territory to be annexed and the governing body of the annexing local government are empowered to approve the proposed annexation. General Municipal Law § 711. Alternatively, it would be necessary for the village to enter into a contract to provide sewer and water hookups to the parcel in question. The village board of trustees would be responsible for approving that contract.
In our view, the trustee should recuse himself from participating in either of these determinations. He has personal financial interests which would be affected by annexation or water/sewer hookup. At least, an appearance of impropriety would result should the trustee participate in these matters.
We conclude that a member of a village board of trustees should recuse himself from participating in annexation and other matters where his private pecuniary interests would be directly affected.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of the views of this office.